UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] Quarterly Report under Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended March 31, 2010 Commission File Number 333-151085 CRATER MOUNTAIN RESOURCES, INC. (Exact name of registrant as specified in its charter) Nevada 20-8837756 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4666 Mission Avenue, Suite 1 San Diego, CA 92116 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (619) 819-7595 Former Name, Address and Fiscal Year, if Changed Since Last Report None Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of “accelerated filer” and “large accelerated filer” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer Accelerated filer Non-accelerated filerSmaller reporting companyX Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No_X As ofJune 2, 2010, there were 30,000,000 shares of our common stock issued and outstanding. 1 TABLE OF CONTENTS PART I. FINANCIAL INFORMATION 3 Item 1.Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 12 Item 4. Controls and Procedures 12 PART II . OTHER INFORMATION 13 Item 1. Legal Proceedings 13 Item 1A. Risk Factors 13 Item 2. Unregistered Sale of Equity Securities and Use of Proceeds 13 Item 3. Default Upon Senior Securities 13 Item 5. Other Information 13 Item 6. Exhibits 14 SIGNATURES 14 2 PART I - FINANCIAL INFORMATION Item 1. Consolidated financial statements The consolidated financial statements included herein have been prepared by us, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in consolidated financial statements prepared in accordance with generally accepted accounting principles have been omitted. However, in the opinion of management, all adjustments (which include only normal recurring accruals) necessary to present fairly the financial position and results of operations for the period presented have been made. The results for interim periods are not necessarily indicative of trends or of results to be expected for the full year. These interim consolidated financial should be read in conjunction with the audited financial statements and notes thereto included in our Registration Statement on Form S-1/A,filed on February 11, 2010 with the U.S. Securities and Exchange Commission (SEC) and can be found on the SEC website at www.sec.gov. 2 3 CRATER MOUNTAIN RESOURCES, INC. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEET (UNAUDITED) March 31, June 30, 2010 2009 (Unaudited) (Audited) ASSETS CURRENT ASSETS Cash $2,790 $540 Total current assets 2,790 540 TOTAL ASSETS $2,790 $540 LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Line of credit $9,800 $- Interest payable 277 - Total current liabilities 10,077 - TOTAL LIABILITIES 10,077 - STOCKHOLDERS' EQUITY (DEFICIT) Common stock, $0.001 par value; 150,000,000 shares authorized; 30,000,000 shares issued and outstanding as of March 31, 2010 and June 30, 2009 30,000 30,000 Additional paid-in-capital 10,500 7,800 Deficit accumulated during the development stage (47,787) (37,260) Total stockholders' equity (deficit) (7,287) 540 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $2,790 $540 4 CRATER MOUNTAIN RESOURCES, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENT OF OPERATIONS (UNAUDITED) From inception Three months Three months Nine months Nine months (April 20, 2007) ended March 31, ended March 31, ended March 31, ended March 31, to March 31, 2010 2009 2010 2009 2010 REVENUES $- $- $- $- $- EXPENSES Selling, general and administrative 5,663 2,400 10,527 13,530 47,787 Total expenses 5,663 2,400 10,527 13,530 47,787 NET LOSS $(5,663) $(2,400) $(10,527) $(13,530) $(47,787) NET LOSS PER SHARE $- $- $- $- $- WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING- BASIC 30,000,000 30,000,000 30,000,000 30,000,000 30,000,000 5 CRATER MOUNTAIN RESOURCES, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENT OF CASH FLOWS (UNAUDITED) From inception Nine Months Nine Months (April 20, 2007) ended March 31, ended March 31, to March 31, 2010 2009 2010 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $(10,527) $(13,530) $(47,787) Adjustments to reconcile net loss to net cash used from operating activities: Contributed capital for rent 2,700 2,700 10,500 Increase in accounts payable - 1,900 - Increase in interest payable 277 - 277 Net cash flows used in operating activities (7,550) (8,930) (37,010) CASH FLOWS FROM FINANCING ACTIVITIES Issuance of common stock - - 30,000 Increase in line of credit 9,800 - 9,800 Net cash flows provided by financing activities 9,800 - 39,800 NET INCREASE IN CASH 2,250 (8,930) 2,790 CASH, BEGINNING OF PERIOD 540 11,970 - CASH, END OF PERIOD $2,790 $3,040 $2,790 NON-CASH ACTIVITY Supplemental schedule of non-cash financing activities: Contributed capital for rent expense $- $- $10,500 6 CRATER MOUNTAIN RESOURCES, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENT CHANGES IN STOCKHOLDERS‘EQUITY (DEFICIT) (UNAUDITED) Common stock Additionalpaid- Deficit accumulated during the Total stockholders' Number of shares Amount in capital development stage equity (deficit) Balance April 20, 2007 - $- $- $- $- Common stock issued for cash, May 8, 2007 at $0.001 per share 30,000,000 30,000 - - 30,000 Net loss - - - (3,010) (3,010) Balance June 30, 2007 30,000,000 30,000 - (3,010) 26,990 Contributed capital - - 4,200 - 4,200 Net loss - - - (19,220) (19,220) Balance June 30, 2008 30,000,000 30,000 4,200 (22,230) 11,970 Contributed capital - - 4,500 - 4,500 Net loss - - - (15,930) (15,930) Balance June 30, 2009 30,000,000 30,000 7,800 (37,260) 540 Contributed capital - - 2,700 - 2700 Net loss - - - (10,527) (10,527) Balance March 31, 2010, unaudited 30,000,000 $30,000 $10,500 $(47,787) $(7,287) 7 CRATER MOUNTAIN RESOURCES, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO THE FINANCIAL STATEMENTS (UNAUDITED) NOTE 1 – ORGANIZATION AND PURPOSE Nature of operations Crater Mountain Resources, Inc. (a development stage company) (the “Company”) was incorporated under the laws of the State of Nevada on April 20, 2007.The principal office of the corporation is 4666 Mission Avenue, Suite 1, San Diego, CA 92116. The business purpose of the Company is the exploration and mining of precious metals, specifically gold, in Papua New Guinea. A Development Stage Company The accompanying financial statements have been prepared in accordance with the FASB ASC 915-10, "Development Stage Entities".A development stage enterprise is one in which planned principal operations have not commenced; or if its operations have commenced, there have been no significant revenues derived there from.As of March 31, 2010, the Company has not fully commenced nor has it received significant revenues from its planned principal operations. The accompanying unaudited financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information.
